By the Court, Bronson, J.
This case falls within the first rule of May term, 1840. A copy of the note was served with the declaration, and it appeared by the bill of particulars which was delivered before .pleading, (see Chrysler v. James and others, ante, p. 214,) that the note was the only cause bf action on which the plaintiff- relied. The *370plaintiff was regular in disregarding the plea for the want of an affidavit of merits, dut the defendants are entitled to relief on ■ another ground.
Ordered accordingly.